DETAILED ACTION

Status of Claims

The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in reply to an amendment filed 9 November 2021, on an application filed 28 June 2019, which is a continuation of an application filed 9 May 2011, which claims domestic priority to a provisional application filed 10 May 2010.
The terminal disclaimer filed on 9 November 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent 10,339,270 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claims 1-10, 15, 18 and 19 have been amended.
Claims 1-20 are currently pending and have been examined.


Response to Amendments

The rejection of claims 1-9 under 35 USC 101 have been withdrawn in view of the amendments to the claims.
The rejection of claims 1-20 under 35 USC 112 have been withdrawn in light of the amendments to the claims.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a)  A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1-6, 8-15 and 17-20 are rejected under 35 U.S.C. 103(a) as being obvious over Myers (U.S. Pre-Grant Publication 2004/0254816 A1), hereinafter Myers, in view of Finlay 

As per claims 1, 10 and 18, Myers discloses a method, system, and non-transitory computer-readable medium having stored thereon sequences of instructions which, when executed by at least one processor, cause the at least one processor to (Myers, Figs. 1, 2 and 12.): 
output a graphical user interface (GUI), the GUI including a visual representation of at least a portion of a human body (Myers, Fig. 11 and paragraph 285.);
receive input from a user via the GUI, the input selecting portions of the visual representation and identifying medical procedures that were performed on a patient with respect to the selected portions, wherein the medical procedures are associated with a surgery performed on the patient and the visual representation displays a portion of the human body associated with the surgery (Figs. 11 and 12 and paragraphs 286-288 disclose a user inputting a selection on the GUI to identify procedures performed on a patient.) highlight the selected portions on the visual representation, the highlighted portions providing a graphical representation of the medical procedures that were performed on the patient (Note paragraph 286 of Myers indicating the input device is capable of highlighting the selected portions.); 
automatically generate billing codes associated with the medical procedures that were performed (Myers, Fig. 12 #1255-1268 and paragraphs 295-299.); 
automatically generate text, based on input received via the GUI, identifying at least some of the medical procedures that were performed (Myers, Fig. 12 #1268 where the text that indicates that a given CPT code is generated for a report, i.e. the text indicating the code is displayed. The codes are determined based on the catheter placement locations, procedures and ; and 
determine which of the medical procedures that were performed on the patient are billable (Myers, paragraph 295-299; see also Fig. 9 #969.); and
10. 	displaying, by a computer device, the billing codes and the generated text ... (Myers discloses display of the billing codes and generated text in the report at Fig. 12 #268.).

Although Myers discloses the highlighted limitation, as shown above, in the interest of expediting prosecution, the Office is providing a secondary reference for this limitation. Myers discloses the indication of medical procedures and vascular system surgery performed on an anatomical graphical representation of a patient (Myers, Fig. 12), however, Myers fails to explicitly disclose:
the display of billing codes and generated text on the GUI; and
highlight the selected portions on the visual representation, the highlighted portions providing a graphical representation of the medical procedures that were performed on the patient.

Finlay teaches that it was old and well known in the art of healthcare communications at the time of the invention/filing to display the generated text and billing codes related to medical procedures on the GUI (Finlay, Fig. 8 #259-261) to provide a system wherein by “presenting patient-specific user interfaces for collecting pre-procedure data, aspects of the invention provide a user with an efficient and logical way to plan and record data relating to future procedures" and "by providing patient-specific user interfaces for collecting post-procedure execution, equipment, 

Kapit teaches that it was old and well known in the art of healthcare communications at the time of the invention/filing to provide highlight the selected portions on the visual representation, the highlighted portions providing a graphical representation of the medical procedures that were performed on the patient (Kapit, Figures 6A-6C and paragraphs 11 and 74.) to provide a system wherein “[i]n addition to providing the ability to review the medical report, the interface may list the facts identified by the NLP engine, and display a graphical vascular anatomy diagram that acts as a reference for reviewing and updating the billing codes” and the “GUI interface may also highlight the anatomical path of the VasIR procedure, providing a visual representation of any coding error caused by a break in the path” so as to “advantageously assist a non-physician human coder in understanding the medical report" thereby providing a more complete, efficient and safer way of providing healthcare to patients (Kapit, paragraph 11).  

It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Myers directed to providing a personal medical information and billing system with:
	Finley’s display of icons or the generated text and billing codes related to medical procedures on the GUI  to provide a system wherein by “presenting patient-specific user interfaces for collecting pre-procedure data, aspects of the invention provide a user with an efficient and logical way to plan and record data relating to future procedures" and "by providing 
Kapit’s medical coding of vascular interventional radiology procedures, because to do so would result in a network-connected personal medical information and billing system containing a graphical anatomical interface wherein “[i]n addition to providing the ability to review the medical report, the interface may list the facts identified by the NLP engine, and display a graphical vascular anatomy diagram that acts as a reference for reviewing and updating the billing codes” and the “GUI interface may also highlight the anatomical path of the VasIR procedure, providing a visual representation of any coding error caused by a break in the path” so as to “advantageously assist a non-physician human coder in understanding the medical report" thereby providing a more complete, efficient and safer way of providing healthcare to patients (Kapit, paragraph 11). Moreover, merely adding a well-known element into a well-known system, to produce a predictable result to one of ordinary skill in the art, does not render the invention patentably distinct over such combination (see MPEP 2141).


A per claims 2-6, 8, 9, 11-15, 17, 19 and 20, Myers/Finlay/Kapit disclose claims 1, 10 and 18, discussed above. Myers/Finlay/Kapit also disclose:
2. 	displaying, by a computer device, the billing codes and the generated text on the GUI (Myers, Fig. 12 #268 discloses a report with the billing codes and generated text; Finlay discloses the display of billing codes and text on the GUI, see Finlay Fig. 8 #259-; and
generate a report including particular ones of the billing codes corresponding to medical procedures determined to be billable (Myers, Fig. 12 #1268, paragraph 299 and Fig. 9 #977.);
3. 	wherein when generating the report, the instructions cause the at least one processor to: include text other than the billing codes in the report regarding the medical procedures that were performed, based on a third party's payer requirements associated with paying for medical procedures (Myers, Fig. 5C, 12 #1268, paragraphs 87,  299 and Fig. 9 #977.);
4. 	access a database to identify particular ones of the billing codes that correspond to medical procedures that were performed on the patient and that are not separately billable (Myers, paragraph 299, wherein the system determines under the Correct Coding Initiative that it may be illegal to "bundle" or enter a narrow code if a global code was previously used. Myers, Fig.1, at least, discloses accessing a database.), and 
wherein when generating a report, the instructions cause the at least one processor to: omit, from the report, billing codes that correspond to the medical procedures that were performed and are not separately billable (Myers, paragraph 299, where the system automatically corrects such an erroneous entry, which requires the system to remove one of these codes that are illegal to bundle, i.e., they are not separately billable because you can only bill one of these codes per procedure);
5. 	prompt the user to provide information based on each of the medical procedures that were performed (Myers, Figures 11 and 12); and generate a report, in response to a request from the user, the report including information provided by the user in response to the prompt (Myers, Figures 12 and paragraph 138);
6. 	wherein the GUI includes a text input area configured to receive input information associated with the medical procedures that were performed (Myers, Figures 11 and 12, and paragraph 160);
8.	annotate the visual representation to display text or icons based on the medical procedures that were performed (Myers, Fig. 12 #268 discloses a report with the billing codes and generated text; Finlay discloses the display of icons and billing codes and text on the GUI, see Finlay Fig. 8 #259-261, as shown above.);
9. 	wherein the billing codes comprise Healthcare Common Procedure Coding System (HCPCS) codes or codes associated with other systems (Myers, paragraph 7.).


The limitations presented in claims 11-15, 17, 19 and 20 are substantially contained within the limitations presented in claims 2-6, 8 and 9, as shown above. Regarding claim 19, Myers also discloses a display (Myers Fig. 1D.) and Kapit discloses highlighting text (See paragraph 69). Accordingly claims 11-15, 17, 19 and 20 are rejected over Myers/Finlay/Kapit for the same reasons set out above in the rejections of claims 2-6, 8 and 9.


Claims 7 and 16 are rejected under 35 U.S.C. 103(a) as being obvious over Myers/Finlay/Kapit, further in view of Dorne (U.S. Patent 5,325,293 A), hereinafter Dorne.

claims 7 and 16, Myers/Finlay/Kapit disclose claims 6 and 15, discussed above. Myers also discloses:
providing, via the GUI, a pop-up or dialog window in response to selection of a particular one of the sequence medical procedures that were performed, wherein the pop-up or dialog window requests particular information from the user based on the particular medical procedure (Myers, paragraph 232 wherein in response to the user selecting the “primary location” on the GUI, pops-up a menu with a third prompt which requests the user to select the procedure type/extent via the menu.); and
receiving information, from the user, via the pop-up or dialog window (Myers, Figures 11 and 12, and paragraph 160.). 

Myers fails to explicitly disclose displaying at least some of the information provided via the pop-up or dialog window in the text input area of the GUI.

Dorne teaches that it was old and well known in the art of healthcare communications at the time of the invention/filing to provide displaying at least some of the information provided via the pop-up or dialog window in the text input area of the GUI (Dorne, Figures 2B and 2G.) in order to provide a system that fills a need “for rapidly and simply correlating CPT codes with medical procedures performed during a patient examination which does not require a thorough understanding of the nomenclature used by the CPT coding system” thereby providing a more effective and reliable way of providing healthcare to patients (Dorne, Col. 3, lines 11-15).  

Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the 


Response to Arguments

Applicant’s arguments filed 9 November 2021	 concerning the rejection of all claims under 35 U.S.C. 103(a) have been fully considered but they are not persuasive.


Applicant argues on pages 10-12 that the references fail to disclose the independent claims because Kapit fails to explicitly disclose highlighting portions of a patient’s anatomy that are based on input received from a user via the GUI.

The Office respectfully disagrees.

As shown above, Myers discloses the reception of input selecting portions of the anatomy as well as highlighting those selected portions, at Figs. 11 and 12 and paragraphs 286-288, note paragraph 286 of Myers indicating the input device is capable of highlighting the selected portions. 

In the interest of expediting prosecution, the Office has provided a secondary reference to disclose the contested highlighting limitation, Kapit. Kapit discloses highlighting of anatomical portions and text through user input into a user interface, see paragraph 69: 
... when a user clicks on a row (for example, row L2 in FIG. 4) in the procedure table, the text in the report is highlighted. If the highlighted text is not visible in the report window, the interface may automatically adjust the window to display the highlighted text. Similarly, as shown in FIG. 4, vessels 31 in the graphic are highlighted and the view is centered on the highlighted vessel(s). ...

There is no patentable difference between the invention as claimed and the cited reference.

The Applicant is arguing against the cited references individually. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Here the combination of the cited references disclose the contested limitation.


Applicant argues on page 12 that the references fail to disclose the independent claims because Myers does not disclose or suggest automatically generating text based on input received via the GUI.

The Office respectfully disagrees.

As shown above, Myers generates text identifying the procedures performed, wherein the text are CPT codes generated for the report. The codes are determined based on the catheter placement locations, procedures and types, which are based on input into the GUI, see Fig. 12 #s 1205, 1213, 1220, 1227, 1230, 1255 and 1258, and corresponding text.)


Applicant argues on page 14 that the references fail to disclose claims 7 and 16 because Myers does not disclose or suggest that a pop-up is provided via a given GUI, and rather is provided via another GUI.

The Office respectfully disagrees. The Applicant is quoting uncited portions of Myers to contest the application of Myers. Please see above, where the limitation is disclosed by Myers, paragraph 232 wherein in response to the user selecting the “primary location” on the GUI, pops-
In response, the user uses the touchscreen or other input device to select 1213 a second point 1107 on graphical representation 1104. In the case of an angioplasty procedure, this second point, referred to hereinafter as the "primary location", corresponds to the most distal (from the entry location) location in the arterial system at which some type of procedure was, or is to be performed. Data corresponding to the primary location is stored temporarily within local processing device 101, 102 or is communicated promptly to the remote-processing device 103 for storage in memory 143. A third prompt is then optionally displayed 1217 on field 1110 together with a menu retrieved from memory 143 or the memory of the local processing device 101, 102. The third prompt, a message such as: "select procedure type/extent" appears above the menu. The menu comprises a list of possible selections for the type of procedure and its extent. Using the touchscreen or other user input device associated with the remote-processing device in the manner described above the user selects 1220 appropriate entries of procedure type and extent from one or more such menus.


Further, the contested limitation is an obviousness rejection, not an anticipation rejection. See also the pop-ups of paragraphs 107 of Myers; Figs. 5A-5C of Kapit; Fig. 8 of Finlay; and Figs. 2C, 3G, 5C, 5E and 8B of Dorne.

The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Here the combination of the cited references disclose the contested limitation.


To the extent that arguments concerning the rejection of claims are repeated in response 


The remainder of Applicant's arguments have been fully considered but are moot in view of the new ground(s) of rejection, specifically with reference to the new citations of the previously cited references, as necessitated by amendment, as detailed above, or because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

In conclusion, all of the limitations which Applicant disputes as missing in the applied references, including the features newly added by amendment, have been fully addressed by the Office as either being fully disclosed or obvious in view of the collective teachings of Myers, Finley, Kapit and Dorne, based on the logic and sound scientific reasoning of one ordinarily skilled in the art at the time of the invention, as detailed in the remarks and explanations given in the preceding sections of the present Office Action and in the prior Office Action (9 July 2021), and incorporated herein.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Mark Holcomb, whose telephone number is 571.270.1382.  The Examiner can normally be reached on Monday-Friday (8-5).  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Victoria Augustine, can be reached at 313.466.4858.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 866.217.9197 (toll-free).


/MARK HOLCOMB/
Primary Examiner, Art Unit 3686
8 December 2021